FILED
                            NOT FOR PUBLICATION                             SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DON MCCUNE,                                      No. 15-16341

               Plaintiff - Appellant,            D.C. No. 3:15-cv-00142-MMD-
                                                 VPC
 v.

LEGRAND, Warden; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Don McCune, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action arising out of state parole

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Hamilton v. Brown,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
630 F.3d 889, 892 (9th Cir. 2011); Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order). We may affirm on any ground supported by the record.

Hamilton, 630 F.3d at 893. We affirm.

      To the extent McCune alleged that the prior denial of parole was improper,

the district court properly dismissed McCune’s action because success in his action

would necessarily demonstrate the invalidity of his confinement or its duration,

and McCune failed to show that his conviction or sentence has been invalidated.

See Wilkinson v. Dotson, 544 U.S. 74, 80-82 (2005) (a prisoner’s § 1983 action is

barred if success “would necessarily demonstrate the invalidity of confinement or

its duration[,]” unless “the conviction or sentence has already been invalidated”

(citation and internal quotation marks omitted)).

      To the extent McCune challenged state parole procedures and sought an

injunction regarding a future hearing, dismissal was proper because McCune failed

to allege facts sufficient to state a plausible claim that his due process rights were

violated. See Moor v. Palmer, 603 F.3d 658, 661 (9th Cir. 2010) (“Nevada’s

statutory parole scheme . . . expressly disclaims any intent to create a liberty

interest.”); Neal v. Shimoda, 131 F.3d 818, 827 (9th Cir. 1997) (“The requirements

of procedural due process apply only to the deprivation of interests encompassed

by the Fourteenth Amendment’s protection of liberty and property.” (citation and


                                            2                                      15-16341
internal quotation marks omitted)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation and

internal quotation marks omitted)).

       AFFIRMED.




                                             3                                     15-16341